ICJ_139_Avena-Interpretation_MEX_USA_2009-01-19_JUD_01_ME_01_EN.txt.                DECLARATION OF JUDGE KOROMA



  Article 60 of the Statute — Existence of a dispute concerning whether review
and reconsideration must be effective — Existence of a dispute as to whether
obligation imposed by Avena paragraph 153 (9) is subject to domestic imple-
mentation — Court’s Judgment should be interpreted to mean that the subject-
matter of these disputes is not addressed in Avena paragraph 153 (9) — Avena
Judgment remains binding under Article 94 of the Charter.



   1. While I have voted in favour of the operative part of the Judgment,
 n my view the basis on which the Court has reached its conclusion needs
 o be clarified. It is for this reason that I have decided to append this
declaration, in order to elucidate my understanding as to the application
of Article 60 of the Statute regarding this matter.
   2. Article 60 provides : “The judgment is final and without appeal. In
 he event of dispute as to the meaning or scope of the judgment, the
Court shall construe it upon the request of any party.”
   3. According to its jurisprudence, the Court will apply Article 60 of
 he Statute when two parties hold opposite views with regard to the scope
and meaning of a judgment. The Court has further elaborated on this by
stating that the existence of a dispute under Article 60 is

     “limited to whether the difference of views between the Parties which
     has manifested itself before the Court is ‘a difference of opinion
     between the Parties as to those points in the judgment in question
     which have been decided with binding force’, including ‘A difference
     of opinion as to whether a particular point has or has not been
     decided with binding force’ (Interpretation of Judgments Nos. 7
     and 8 (Factory at Chorzów), Judgment No. 11, 1927, P.C.I.J.,
     Series A, No. 13, pp. 11-12)” (Application for Revision and Inter-
     pretation of the Judgment of 24 February 1982 in the Case concern-
     ing the Continental Shelf (Tunisia/Libyan Arab Jamahiriya) (Tuni-
     sia v. Libyan Arab Jamahiriya), Judgment, I.C.J. Reports 1985,
     p. 218).
   4. On the basis of these criteria, there are at least two differences
between the Mexican and United States positions that could be consid-
ered a “dispute” under the terms of Article 60. First, Mexico appears to
 ake the position that the United States has only met its obligations
under Avena if its efforts to assure review and reconsideration are effec-
 ive ; whereas the United States believes that those efforts are to be pri-

24

oritized among the “many other pressing priorities” of government. Second,
Mexico argues that the obligation of result imposed by Avena
paragraph 153 (9) automatically and directly “reach[es] all organs, includ-
 ng the federal and state judiciaries” ; whereas the United States believes
 hat that obligation is subject to domestic implementation according to
domestic law. This is, indeed, very similar to the dispute identified by the
Permanent Court of International Justice in the Interpretation of Judg-
ments Nos. 7 and 8 (Factory at Chorzów) (Judgment No. 11, 1927,
P.C.I.J., Series A, No. 13, pp. 9-15 (finding that a dispute as to interpre-
 ation did exist by virtue of the States’ differing views regarding the role
of Polish law in implementing Judgments Nos. 7 and 8 of the Permanent
Court)).



  5. The Court in this Judgment states in paragraph 43 that :
       “The Parties’ different stated perspectives on the existence of a
     dispute reveal also different contentions as to whether paragraph
     153 (9) of the Avena Judgment envisages that a direct effect is
     to be given to the obligation contained therein.”

   In my view, this paragraph is not entirely clear. It should have been
clearly stated that the Request for interpretation is not admissible because
 he issues in dispute are not within the scope of paragraph 153 (9) of that
Judgment, which requires the United States “to provide, by means of its
own choosing, review and reconsideration of the convictions and sen-
 ences of the Mexican nationals” mentioned therein. In this regard, the
Court should have concluded that paragraph 153 (9) does not address
whether review and reconsideration should lead to a specific result ; and
 hat paragraph 153 (9) also does not directly address whether the obliga-
 ion of result it imposes directly reaches all organs, including federal and
state judiciaries, or whether it is subject to domestic implementation
according to domestic law. It is because neither of these points is clearly
within the scope of paragraph 153 (9) that I have voted in favour of the
operative paragraph.

   6. On the other hand, applying the criteria stated above and for con-
sistency of jurisprudence, the Court could have found the request for
 nterpretation admissible on the basis of either of the two disputes iden-
 ified above. With respect to the first, concerning whether efforts to
assure review and reconsideration must be effective, the Court’s jurispru-
dence provides that the subject of dispute may also relate to the Court’s
reasoning to the extent that that reasoning is “inseparable from the
operative part” (Request for Interpretation of the Judgment of
11 June 1998 in the Case concerning the Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary

25

Objections (Nigeria v. Cameroon), Judgment, I.C.J. Reports 1999 (I),
p. 35, para. 10). Taking this principle into account, the Court could very
well have found the request for interpretation admissible as to this dis-
pute (see Avena, p. 65, para. 138 (emphasizing that review and reconsid-
eration must be “effective”)).

   7. Likewise, with regard to the second dispute concerning the question
of domestic implementation, the Court could have found this issue to lie
within the scope of paragraph 153 (9), because the phrase “by means of
 ts own choosing” could be considered to address the issue of domestic
 mplementation. The Court therefore could have found Mexico’s Request
 or interpretation admissible and proceeded to interpret that paragraph,
examining the relatively narrow question of whether paragraph 153 (9) of
Avena creates a direct obligation on state and local officials in the United
States to provide review and reconsideration, or whether it creates an
 nternational obligation which is subject to domestic implementation in
 he United States according to United States law.

   8. Furthermore, in interpreting the first dispute, the Court could have
agreed that the efforts to carry out review and reconsideration must be
effective in order to be in compliance with Avena. Indeed, even without
reaching the interpretation, the Court does recall in its Judgment that,
contrary to what has at times been implied by the United States,

     “the United States itself acknowledged, until all of the Mexican
     nationals referred to in subparagraphs (4), (5), (6) and (7) of para-
     graph 153 of the Avena Judgment have had their convictions and
     sentences reviewed and reconsidered, by taking account of Article 36
     of the Vienna Convention on Consular Relations and paragraphs 138
     to 141 of the Avena Judgment, the United States has not complied
     with the obligation incumbent upon it” (para. 55).

The Court has found that the obligation will only be met when the
United States, by means of its own choosing, has in fact carried out
review and reconsideration of the convictions at issue in Avena, and that
 he United States has not yet met its obligations under the Judgment.

   9. With regard to the second dispute, the Court could have reached
 he conclusion that the obligation of result imposed by paragraph 153 (9)
 s subject to domestic implementation, as the Court had indicated that
 he United States should carry out review and reconsideration “by means
of its own choosing”. This necessarily implies that the United States has
a choice of means as to how to implement its obligation under the Judg-
ment.
   10. In the light of the above considerations, in this case where the
question of whether a dispute exists regarding the scope and meaning of

26

paragraph 153 (9) of Avena, and based on the Court’s jurisprudence, the
Court could have found a dispute to exist between the Parties. However,
 he Court has found that the Application itself is not predicated on a
matter which it had previously decided. Be that as it may, the Judgment,
by reiterating the obligation of the Respondent in respect of the indivi-
duals named in Avena, has upheld the object and purpose of Article 60 of
 he Statute. First, as stated clearly at the conclusion of the Judgment, the
“Avena Judgment remains binding and . . . the United States continues to
be under an obligation fully to implement it” (para. 60). Second, as
stated at paragraph 55 of the Judgment and mentioned above, the United
States will not have complied with the obligation incumbent upon it
under Avena until all the Mexican nationals mentioned therein “have had
 heir convictions and sentences reviewed and reconsidered, by taking
account of Article 36 of the Vienna Convention on Consular Relations
and paragraphs 138 to 141 of the Avena Judgment”.


   11. Thus, while the Court may not be in a position to interpret its
Avena Judgment, the binding force of that Judgment remains, and cer-
 ain obligations in that Judgment have not yet been met. Under Arti-
cle 94 of the Charter — and in this case also fundamental principles of
human rights — international law demands nothing less than the full and
 imely compliance with the Avena Judgment for all the Mexican nation-
als mentioned therein.

                                          (Signed) Abdul G. KOROMA.




27

